*466MEMORANDUM **
Kenneth Heiber (“Heiber”) appeals the district court’s denial of his motion to withdraw his guilty plea. Before the district court accepts a plea, a defendant has “an absolute right to withdraw his plea.” United States v. Alvarez-Tautimez, 160 F.3d 573, 576 (9th Cir.1998); see also United States v. Washman, 66 F.3d 210, 212 (9th Cir.1995) (holding that a defendant may withdraw his plea before it is accepted “without offering any reason”). At the time that Heiber moved to withdraw his guilty plea, the district court had not yet accepted his plea. Therefore, the district court erred by not allowing Heiber to withdraw his plea. The judgment is therefore vacated and the case remanded to permit Heiber to withdraw his plea of guilty and for such further proceedings as may be necessary.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.